Citation Nr: 0618814	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Whether the appellant's income is excessive for purposes of 
eligibility for  Department of Veterans Affairs improved 
death pension benefits. 




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran had military service from November 1942 to 
February 1946.  He died in June 1999.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision by the RO.  

The appellant was issued a statement of the case in January 
2004 which, inter alia, addressed the issue of entitlement to 
service connection for the cause of the veteran's death.  On 
her VA Form 9 of February 2004, she limited her appeal to the 
issue listed on the title page of this action.  



FINDINGS OF FACT

1.  The veteran is shown to have died in June 1999.  

2.  On her March 2003 application for VA improved death 
pension benefits, the appellant reported an annual income of 
$8,364.  
 
3.  The appellant has not provided an accounting of any 
medical expenses for 2003 or any subsequent year or otherwise 
identified any expenses which might be deducted from her 
countable income.  

4.  The appellant is not shown to be in need of regular aid 
and attendance.  

5.  The appellant's countable annualized income for 2003 and 
subsequent years exceeds the maximum annual income for 
improved death pension benefits for a surviving spouse with 
no dependents.  



CONCLUSION OF LAW

The appellant's countable annualized income for 2003 and 
subsequent years is excessive for purposes of eligibility for 
VA improved death  pension benefits.  38 U.S.C.A. §§ 1503, 
1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), 3.271, 
3.272, 3.351 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim.  The appellant must also 
be notified to submit all evidence in her possession, what 
specific evidence she is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The appellant was provided the notice 
contemplated by 38 U.S.C.A. § 5103(a) in October 2005.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ) on 
a claim for VA benefits.  

In this case, the appellant did not receive VCAA notice prior 
to the March 2003 VA decision.  Notably, however, the March 
2003 decision explained the basis for the denial of her 
claim, namely that her income was excessive for the receipt 
of improved death pension benefits.  

The January 2004 Statement of the Case also explained the 
basis for the denial of her claim, and provided her with the 
pertinent law and regulations.  As already indicated, she was 
provided with VCAA notice in October 2005, and provided the 
opportunity to respond.  

Moreover, the record shows she did respond to the various 
procedural documents with argument concerning her countable 
income.  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with VCAA, and that the failure to 
provide the appellant with full VCAA notice prior to the 
March 2003 adjudication did not affect the essential fairness 
of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The appellant has neither alleged nor shown prejudice from 
any error in the timing or content of the VCAA notice.  Given 
the specificity of the VCAA notice, as well as the time 
afforded the appellant following the notice to respond, any 
defect in the timing of the notice is harmless.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard the 
Board notes that the appellant has not provided VA with 
sufficient information concerning any actual medical expenses 
incurred by her for 2003 through the present; VA provided her 
in March 2003 with a form for providing such information.  

In February 2004, she argued that she did provide VA with the 
above information.  In response, the RO in February 2004 
provided her with a form for identifying the relevant 
unreimbursed medical expenses.  She never responded.  

The appellant also contends that she is entitled to a higher 
maximum annual pension rate based on the need for regular aid 
and attendance.  In January 2004 the RO provided her with a 
form for a physician to complete, to determine whether she 
met the medical criteria for regular aid and attendance.  

The form has not been returned, and the appellant has 
otherwise not submitted or identified any medical evidence 
suggesting she is in need of regular aid and attendance.  

Given the appellant's failure to provide information 
concerning her medical expenses or her medical condition, the 
Board finds that VA's duty to assist her in the development 
of her claim has been satisfied.  

Hence, VA has fulfilled its duties under VCAA.  To the extent 
that VA has failed to fulfill any duty to notify and assist 
the appellant, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  

Basic entitlement to VA nonservice-connected improved death 
pension benefits exists if: (i) the veteran had qualifying 
service (a veteran who served during wartime) or (ii) the 
veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in  38 
C.F.R. § 3.23.  38 U.S.C.A. § 1541;  38 C.F.R. § 3.3(b)(4).  

Effective December 1, 2002, the maximum annual pension rate 
of improved death pension for a surviving spouse with no 
dependents was $6,497.  See 38 C.F.R. § 3.23(a)(5); VA Manual 
M21-1, Part I, Appendix B.  The maximum annual pension rates 
effective December 2003, December 2004, and December 2005 
were, respectively, $6,634; $6,814; and $7,094.  

As a general rule, when determining countable income for 
improved death pension purposes, all payments of any kind and 
from any source are considered income unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. §§ 3.23,  
3.271(a).  

The provisions regarding improved death pension benefits 
require that the surviving spouse's monthly income be 
annualized, i.e., multiplied by 12, from the date of  
entitlement and that income has been subtracted from the 
maximum annual pension income limit for a surviving spouse 
with no dependents.  38 C.F.R. §§ 3.271, 3.272.  

There will be excluded from the amount of an individual's 
annual income any unreimbursed amounts which have been paid 
within the 12-month annualization period for medical expenses 
regardless of when the indebtedness was incurred.  38 C.F.R. 
§ 3.272(g).  

Unreimbursed medical expenses will be excluded when all of 
the following requirements are met: (i) They were or will be 
paid by a veteran or spouse for medical expenses of the 
veteran, spouse, children, parents and other relatives for  
whom there is a moral or legal obligation of support; (ii) 
They were or will be incurred on behalf of a person who is a 
member or a constructive member of the veteran's or spouse's 
household; and (iii) They were or will be in excess of five  
percent of the applicable maximum annual pension rate or 
rates for the spouse (including increased pension for family 
members but excluding increased pension because of need for 
aid and attendance or being housebound) as in effect during  
the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g)(2).  

The veteran died in June 1999.  In March 2003, the appellant, 
who is the veteran's widow, filed the application at issue 
for entitlement to VA improved death pension benefits.  She 
denied having any dependents.  She reported a net worth of 
$0, indicating that she owned no stocks, bonds, bank 
deposits, or real estate.  She reported receiving a monthly 
income from the Social Security Administration (SSA) of $697 
($8,364 per year); she denied receiving any other income.  

On her application, she reported that in 1999 she had 
unreimbursed medical expenses of $500, and had paid $1,670 
for the veteran's funeral during that year.  The appellant 
reported that she currently paid $350 per month for 
prescription medications, and $250 per month for rent.  She 
did not provide any itemization of her medical expenses, 
including the prescriptions.  She indicated that she was not 
a patient in a nursing home.  

Based on the above, the RO in March 2003 denied her 
application for VA improved death pension benefits on the 
basis that her income was excessive.  That month, the RO also 
provided her with a form for identifying any unreimbursed 
medical expenses.  

In April 2003, the appellant argued that her income was not 
excessive because she qualified for the maximum annual 
pension rate based on the need for regular aid and attendance 
without a dependent.  She offered to submit receipts for her 
monthly expenses.  She provided no information as to why she 
believed she qualified for regular aid and attendance.  

In January 2004, VA provided the appellant with a form for 
her to take to a physician of her choice for completion.  The 
form requested information relevant to determining whether 
the appellant was in need of regular aid and attendance.  The 
form has not been returned to VA.  

In February 2004, the appellant contended that she already 
provided VA with an accounting of expenses which could be 
deducted from her gross monthly income for the purpose of 
determining whether she met the income limitations for the 
benefit at issue.  She nevertheless offered to complete 
another form providing such information.  

Later in February 2004, VA provided the appellant with the 
appropriate form for identifying any medical expenses 
incurred.  She did not return the form, and has not 
communicated with VA since February 2004.  

Based on the above, the Board finds that the appellant's 
actual countable annualized income in 2003 and thereafter 
demonstrably exceeded the maximum annual income for improved 
death pension benefits for a surviving spouse with no 
dependents.  

In this regard, the appellant herself reports that she 
receives at least $697 per month from the SSA, for a 
countable annual income of at least $8,364.  This amount 
exceeds even the maximum annual pension rate for 2006, which 
is $7,094.  

Although the appellant reported medical and funeral expenses 
paid in 1999, those expenses are not countable for the years 
at issue.  In addition, while on her March 2003 application 
the appellant indicated that she paid $350 each month for 
prescription medications, she neither itemized those 
expenses, nor provided receipts or other supporting 
documentation showing the amounts paid for medication.  

More importantly, she has never provided an accounting for 
the actual amounts paid for medications (or other 
unreimbursed medical expenses) for 2003 or subsequent years.  

The appellant contends that the maximum annual pension rate 
pertaining to an individual in need of regular aid and 
attendance is for application.  Unfortunately, there is no 
evidence on file, other than her statements, suggesting that 
she in fact is in need of regular aid and attendance.  Even 
in her statements, she does not explain why she believes she 
qualifies for regular aid and attendance, and she has 
submitted no medical evidence in support of her assertion.  
The Board notes that, as a layperson, she is not qualified to 
offer a medical opinion as to whether she requires regular 
aid and attendance.  See generally, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board also points out that VA specifically provided her 
with a form in January 2004 for completion by a physician to 
ascertain if she is in need of regular aid and attendance.  
The form was never returned.  

Based on the above, the Board finds that the appellant is not 
entitled to application of the maximum annual pension rate 
based on the need for regular aid and attendance.  See 
38 C.F.R. § 3.351.  

Accordingly, the Board finds that the appellant's actual 
countable annualized income is excessive for the receipt of 
improved death pension benefits for all periods at issue.  38 
U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), 
3.271, 3.272.  Consequently, her claim must be denied.  



ORDER

As the appellant's income since 2003 has been excessive for 
purposes of eligibility for VA improved death pension 
benefits, the appeal is denied.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


